Cross appeals from an order of the County Court, Westchester County, dated September 7, 1967, which granted the People’s motion for reargument, but adhered to the original decision of February 27, 1967, and granted defendant’s motion (for resentence upon *973an original sentence rendered January 28, 1965) to the extent of remanding him to the Supreme Court in Kings County for resentenee upon an original sentence rendered November 16, 1928. The People’s brief excepts from its appeal so much of the order as granted reargument. Upon the People’s appeal, order reversed insofar as appealed from, on the law; in accordance, the second decretal paragraph of the order is struck out and defendant’s motion is denied. The findings of fact below are affirmed. Defendant’s appeal dismissed. ' An order denying a motion for resentenee is not appealable (People v. Taranow, 28 A D 2d 562). We have, however, considered the merits and would deny relief to defendant in any event. The proceedings for a resentenee on the 1928 judgment have been completed in Kings County. Defendant does not show a violation of a constitutional right that would warrant a resentenee pursuant to section 1943 of the Penal Law. Beldock, P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.